MEMORANDUM **
Isidro Chino-Camacho, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) or*647der dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review Chino-Camacho’s contention that the IJ violated his due process rights by not granting his motion to continue because Chino-Camacho failed to raise this issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (due process challenges that are “procedural in nature” must be exhausted).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.